IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                  Assigned on Briefs at Knoxville October 27, 2009

           STATE OF TENNESSEE v. ANTONIO SANTIAL JONES

                   Appeal from the Criminal Court for Davidson County
                        No. 2007-A-628    Monte Watkins, Judge



                   No. M2008-01254-CCA-R3-CD - Filed May 10, 2010


The Defendant, Antonio Santial Jones, appeals his conviction by a jury in the Davidson
County Criminal Court for second degree murder, a Class A felony, for which he was
sentenced as a Range I, violent offender to twenty-two years in the Department of Correction.
The Defendant contends that the evidence was insufficient to support his conviction and that
the testimony of two witnesses should have been considered accomplice testimony, requiring
independent corroboration. We affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

J OSEPH M. T IPTON, P.J., delivered the opinion of the court, in which J AMES C URWOOD W ITT,
J R., and J OHN E VERETT W ILLIAMS, JJ., joined.

Kristen Vanderkooi, Nashville, Tennessee (on appeal); Reginald L. Horton, Nashville,
Tennessee (at trial), for the appellant, Antonio Santial Jones.

Robert E. Cooper, Jr., Attorney General and Reporter; John H. Bledsoe, Senior Counsel;
Victor S. Johnson, III, District Attorney General; and Roger D. Moore, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                        OPINION

       The Defendant was indicted for first degree murder in the shooting death of Michael
Scott. At the trial, Ira Christian testified that on October 4, 2006, she was living in an
apartment at 226 Susanna Drive in Davidson County. She said she had known the victim for
a couple of months. She said the victim was also known by the nickname “Bushwick.” She
said that she had known the Defendant for about three years and that he was also known by
the nickname “Sandwich.” She said that the Defendant had a key to her apartment but that
he did not live there. She said he sometimes came to her apartment to shower, to sleep, or
to change clothes.

       Ms. Christian testified that on the morning of the shooting, she was getting ready for
work. She said that someone knocked on her door and that the Defendant came into her
bedroom to tell her that the victim was at the door. She said another man, whom she did not
know, was with the Defendant. She guessed that he entered her apartment with the
Defendant. She said that when she went outside, the victim was sitting in a chair in the
breezeway between the apartments. She said that the victim asked her for money and that
she told him no. She said she knocked on the door of her neighbor, Shanera Jones, to wake
Ms. Jones for an appointment. She said the victim was still sitting in the chair. She agreed
that she, the victim, and Ms. Jones had a brief conversation. She did not know when the man
who was with the Defendant left her apartment, but she said he may have left when she was
knocking on Ms. Jones’s door because she noticed that someone walked down the stairs.

       Ms. Christian testified that the Defendant came outside and asked the victim if the
victim owned a purple vehicle. She said that the victim replied that he had owned a purple
vehicle but that he had sold it. She said the Defendant began to walk away, toward the stairs,
and then turned and raised the right side of his shirt, revealing a handgun. She said the
victim jumped out of the chair, ran toward the Defendant, and scuffled with the Defendant.
She said she heard a gunshot. She could not remember in what way the Defendant held the
gun, but she said it was not pointed at the victim at the time he was running toward the
Defendant. She said that the victim’s back was to her and that she could see the Defendant’s
face. She did not know the type of gun, but she thought it was silver. She said that after she
saw the gun, she backed into her apartment and closed and locked the door. She did not
remember yelling or saying anything to either man. She said she was stunned and scared.
She said she heard the gunshot after she closed the apartment door. She said there was only
one gunshot.

       Ms. Christian testified that she did not hear anything else and opened her door. She
said that she saw the victim coming toward her apartment and that she pulled him into her
apartment. She said that the Defendant was gone and that all she saw was the tail end of a
white car as it left. She said that the victim told her to call the police and that she did. She
said that by the time the police arrived, the victim was deceased. She said that he was lying
on the rug and that she held him in her arm while she talked to the police. She said she
believed that Ms. Jones returned to Ms. Jones’s apartment. She said that she was in shock
and crying, and she agreed that she was hysterical.

        Ms. Christian testified that she did not want to talk to the police at the scene. She said
it was because she was scared that something might happen to her. She said that she also did

                                               -2-
not immediately tell the police everything because she was scared. She agreed that Detective
Moss took her to the police station at a later time and that what she told the police on that
occasion matched her testimony at the trial. She said she had been a friend of both the victim
and the Defendant.

       On cross-examination, Ms. Christian testified that she and the victim were involved
in a sexual relationship. She believed they met at a sports bar. She did not know anything
about his background, and she said he did not have a key to her apartment. She could not
give a physical description of the man who was with the Defendant. She did not know how
long he had been in her apartment because she had been asleep when he entered. She agreed
that she was outside when the other man left but that she did not look at him. She said the
other man did not say anything to the victim, who was still sitting in the chair.

        Ms. Christian testified that when the Defendant left her apartment and walked toward
the stairs, the victim remained seated. She said the victim did not get up until the Defendant
turned. She said that she backed into her apartment at that point but that she did not close
the door until after she had seen the Defendant’s gun, the victim had run toward the
Defendant, and the men had started scuffling. She agreed that she did not see what happened
during the scuffle. She said she heard just one gunshot. She agreed it looked as if the victim
had been shot in the wrist. She said that when she called the police, she told them a man had
been shot but did not tell them the identity of the shooter. She did not recall at first whether
she gave a description of an individual different from that of the Defendant, but she later
agreed that the description she gave was not of the Defendant. She acknowledged that her
original statement to the police was that a man had run up the stairs, shot the victim, and left.
She agreed that she did not tell police that the Defendant and another man had been in her
apartment. She said she was afraid of the Defendant and in fear for her life. She
acknowledged that she had known the Defendant for years, that he had a key to her
apartment, and that the Defendant had never physically harmed her.

         Ms. Christian testified that she was arrested for a felony drug offense and criminal
impersonation on October 13. She agreed that she was visited by a detective on October 17,
while she was in jail. She could not recall the exact date, but at some point while she was
still in jail, she told the detective that she knew who shot the victim. She agreed the charges
against her were dismissed in exchange for her testimony against the Defendant. She said,
however, that she did not speak to the detective about dismissing the charges. She said it was
the public defender who told her that the charges against her would be dropped if she
discussed what happened in this case and that this occurred on October 23. She agreed that
even though she had the chance on October 4, she did not mention that the Defendant was
the shooter until October 17.



                                               -3-
      On redirect examination, Ms. Christian testified that she told Detective Moss what
happened, that Detective Moss did not talk to her about her pending charges, and that he did
not make promises about anything. She said she told Detective Moss everything that
happened in connection with the shooting. She said that the charges were dismissed at a later
date.

        Shanera Jones, who was not related to the Defendant, testified that she did not know
the victim, but she had heard the nicknames “Sandwich” and “Bushwick.” She said that she
had lived alone in a one-bedroom apartment at 223 Susanna Drive for about two years. She
said that she was twenty-one years old and had worked with her aunt and uncle at their stall
at the farmer’s market since she was sixteen or seventeen. She said this was her first time
living on her own. She said that Ms. Christian rented the apartment across from hers, that
she met Ms. Christian shortly after she moved in, and that they visited each other. She said
that Ms. Christian was like a big sister to her and helped her with many things she did not
know how to do.

        Ms. Jones testified that Ms. Christian introduced the Defendant as a friend. She said
that she met the Defendant at Ms. Christian’s apartment but that the Defendant had never
been inside her apartment. She said that on October 4, 2006, she had an appointment at
10:45 a.m. at the Department of Human Services to apply for TennCare. She said that Ms.
Christian was supposed to wake her before Ms. Christian left for work. She said Ms.
Christian knocked, she answered, and a man was sitting in one of the chairs outside her door,
in the breezeway between the apartments. She said that Ms. Christian had introduced him
to her as “Bushwick.” She said she went back inside to brush her teeth and to put on some
shorts. She said that “Bushwick” did not appear to have a weapon. She said he did not
appear upset or angry. She said that he did not speak to her but that she had a conversation
with Ms. Christian. She said she sat on her couch with the door open, talking to Ms.
Christian.

        Ms. Jones testified that Ms. Christian was talking to the victim when the Defendant
came outside. She said the Defendant asked the victim if he drove a purple van. She said
that the victim said something else and that she saw the Defendant “pull back” and she saw
the Defendant was holding a handgun. She said the victim did not have a weapon in his
hands. She said she did not hear either man say anything else because she locked her door
and went into her bedroom. She said she heard Ms. Christian say things such as “No,
Antonio,” “Stop, Antonio,” and “Stop, Sandwich.” She said Ms. Christian did not say
anything similar to the victim. She said she heard one shot after she closed her door. She
thought she heard two more shots after she reached the bedroom, but she could not
remember. She said that when she heard nothing else, she looked through the door’s peep
hole and saw Ms. Christian helping the victim into Ms. Christian’s apartment. She said she

                                             -4-
helped them. She said she saw blood on the landing outside the apartments. She said Ms.
Christian called the police while she got a cold rag from the bathroom. She said that the
victim was shaking. Although she saw blood, she could not see where the victim’s injuries
were on his body. She did not recall that the victim had a weapon. She said that she did not
see the Defendant leave but that she heard a car drive away. From a crime scene photograph,
she identified an overturned green chair as the one in which the victim had been sitting.

        Ms. Jones testified that she did not tell Detective Moss at the scene who had
committed the crime because she was frightened that the Defendant would return and harm
her because she was a witness. She said she had never experienced anything like witnessing
a shooting. She agreed that she did not know what to do. She said she stayed with family
members and her boyfriend afterwards. She said Detective Moss interviewed her again,
away from the scene. She agreed that she ultimately had to do the right thing and tell what
had happened. She said her father told her it was the right thing to do, as well. She said the
police did not threaten or coerce her. She said they promised to help her move but that it had
not happened. She said she provided the police with the Defendant’s first and last name and
his nickname. She said she learned his full name through talk in the neighborhood. She said
she later identified the Defendant in a photograph lineup. She said she had no doubt that the
man she identified was the man who pulled the gun right before she heard gunshots. She said
that she saw Ms. Christian on occasion but that they did not talk about the shooting.

       On cross-examination, Ms. Jones testified that she could see the victim sitting in the
breezeway from where she sat on her couch. She said she did not see another man leave Ms.
Christian’s apartment. When asked whether the Defendant was walking away from the
victim, she said the Defendant was walking toward the victim. She said that the Defendant
asked the victim if he drove a purple van, that the victim replied that he did, and that the
victim said something such as “that was my cousin.” She said that the Defendant pulled out
his gun and that she went into her apartment. She said that she did not see them scuffle but
that when the Defendant pulled the gun, the victim tried to reach for it. She said the men
were standing next to each other when she went inside her apartment. She said the
Defendant was facing the victim and her. She agreed that the victim made a motion as if to
convey, “No, don’t shoot me.” She agreed that she heard three gunshots. She could not say
whether the victim had a weapon. She said that after she helped Ms. Christian with the
victim, she retrieved some clothes and went to her cousin’s house. She said her cousin
encouraged her to tell the police what she saw. When asked whether Ms. Christian gave her
the same advice, she replied that Ms. Christian had not.

       Ms. Jones testified that she knew the Defendant before the shooting and that she could
have given an accurate description of him. When asked whether she gave a description of
the person who allegedly shot the victim, she replied, “Yeah, but no.” She said that she

                                             -5-
described the Defendant “to a certain extent” but that she was scared. She could not
remember whether she told police that the shooter had gold teeth. She did not agree that she
followed Ms. Christian’s lead in responding to the detective’s questions. She said she did
not give the detective the Defendant’s nickname on the day of the shooting. She said that she
and Ms. Christian talked about the description of the assailant in passing, when the detective
was there. She said that the detectives interviewed her in her apartment and that Ms.
Christian might have been there. She said that Ms. Christian told her the Defendant’s full
name on the day after the shooting and that she also heard it from some of her cousins. She
agreed that she did not call the police when she learned the Defendant’s name, but she said
she gave them his name about two days later or whenever it was that she talked to the
detective. She said the detective came to talk to her while she was staying at her father’s
house. She acknowledged that the Defendant had not threatened her and that she had never
seen him commit a violent act.

        Officer Clarence Fayne with the Metropolitan Nashville Police Department (Metro)
testified that he responded to the scene of the shooting on October 4, 2006. He said Officer
David Miller was already present. He said that paramedics had arrived before him and that
they were trying to revive the victim. He said he was accompanied by an officer trainee,
Jason Spencer, whom he directed to assist Officer Miller in roping off the crime scene. He
also directed Officer Spencer to begin gathering witness information. He said a large group
of people had gathered outside on the sidewalk and roadway. He said that he had been a
police officer for twenty-seven years and that his experience as a first responder was that
most people do not give out information readily because they do not want to become
involved. He said that some people reported they heard something but that no one else saw
what happened. He said that Ms. Christian was walking around as if she were in shock. He
did not believe that she stated that she knew who shot the victim at that time. He did not
recall anyone else crying or acting shocked. He said he did not enter the apartment.

       On cross-examination, Officer Fayne testified that he arrived about two or three
minutes after the call. He said he roped off the crime scene with Officer Spencer. He said
he did not go upstairs. He said he talked to several of the people gathered on the sidewalk
but that no one knew what had happened. He said he talked to Ms. Christian, who told him
she did not know what had happened. He said he did not see any blood on her clothes. He
said he did not know Ms. Jones.

       Metro Police Officer Jason Spencer testified that on October 4, 2006, he was an
officer in training with Officer Fayne. He said that responders from the Metropolitan
Nashville Fire Department had arrived ahead of them and that they were performing CPR on
the victim. He said he saw some shell casings on the ground. He said that many of the
apartment complex’s residents had gathered outside. He said he taped off the scene and

                                             -6-
began a log of the individuals coming and leaving the scene. He said his primary concern
was to protect the crime scene. He said that he took the names of the residents in apartments
219 and 220, which were near the scene of the shooting. He said he was at the scene for
about thirty minutes. On cross-examination, Officer Spencer said that he and a couple of
officers went upstairs to Ms. Christian’s apartment. He said he saw an African-American
woman in the apartment directly across from the apartment in which the victim was lying.
He said he did not notice any blood on the woman’s clothes. He said he did not speak to
anyone who indicated they knew what had happened.

        Metro Police Officer William Kirby testified that he worked in the identification crime
scene section. He said he was assigned to “work” the scene of the October 4, 2006 shooting
at Susanna Drive. He said that he arrived at about 10:30 a.m. and that the scene was already
taped off. He said he and Officer Jeremy Barns worked together on processing the scene.
He said that he assisted another officer in making a diagram of the scene. He said that his
responsibilities did not include knocking on doors and interviewing witnesses. He said that
they took photographs, which he identified. He described the objects in the photographs as
a gold cross that came from the victim’s neck and two shell casings. He said they found a
bullet strike mark in the vinyl siding of the breezeway, a strike mark in the concrete, and a
“torn up” bullet that had appeared to have struck the concrete. He said the strike mark in the
concrete evidenced a ricochet. He said that the two shell casings were from a .45 caliber
semiautomatic handgun.

        Officer Kirby testified that he also photographed a 1999 Dodge, which was located
in the parking lot just outside the breezeway. He said that he collected a .44 magnum Taurus
revolver from the floorboard of the car. He said the revolver was loaded with five shells,
although it could have held six. He said that the shell casings in a revolver stay in it until
manually discharged. He said that the revolver could not have fired the shell casings that
were found in the breezeway.

       On cross-examination, Officer Kirby testified that the bullet found at the scene most
likely made the bullet strike mark on the vinyl siding. When asked what kind of gun fired
the bullet, he responded that he would assume it was made by the .45. He was not able to tell
whether the bullet came from the same type of casing as the two casings that were found.
He said the width of the breezeway was approximately three feet beside the stairs but that it
was wider at other places. He said drops of blood were all around the area. He could not tell
the direction of the bullet that struck the concrete, but he said it appeared the shot had been
aimed at the concrete because the bullet was so disfigured. He could not say whether the
victim was standing close to the bullet strike mark on the vinyl when the victim was shot.
He said, however, that he understood that the victim was standing in the approximate area.
He said he did not talk to Ms. Christian, Ms. Jones, or anyone else at the scene other than the

                                              -7-
detectives. He said he was directed to photograph the Dodge by Sergeant Stromatt and
Detective Arendall because they had obtained consent to search the car and had found a
pistol on the floorboard.

       On redirect examination, Officer Kirby testified that there was no way to tell where
the empty chamber on the revolver cylinder was before he opened it. He said there was no
indication that the weapon had been fired recently. On recross-examination, Officer Kirby
said he could tell if a gun had been fired if the barrel was warm. He said that a barrel might
stay warm for up to ten minutes and sometimes gunpowder could be smelled. He
acknowledged that it was possible the gun had been fired and had cooled by the time he saw
it.

        Metro Detective Norris Tarkington testified that he and another detective responded
to the scene of the shooting. He said the apartment complex where the shooting occurred
contained ten to twelve buildings. He said that when he arrived, crime scene tape was around
the entrance to one of the apartment buildings and the victim was in the ambulance with the
paramedics, who were administering CPR. He said he went into the breezeway that led to
steps to the second floor landing. He said he noticed blood on the concrete landing and on
the wall. He said he saw two .45 caliber shell casings. He said that Ms. Christian and Ms.
Jones were brought to the Criminal Justice Center and that he spoke with them. He said that
Ms. Christian appeared sad but that she was willing to talk to him. He said that Ms. Jones
did not give him a name or sufficient information to allow him to arrest a suspect at that time.
He said that Ms. Christian also did not provide a name but that she described the shooter as
a black Hispanic male, six feet tall, twenty-four to twenty-six-years old, with a stocky build,
and gold teeth. He said she gave no indication that she knew the identity of the shooter. He
said that during his investigation, he discovered that another witness heard the gunshots but
did not see anything.

        Detective Tarkington testified that no one called the precinct to identify the shooter
in the days following the crime. He said that he was unable to determine whether the victim
had any enemies. He said he learned that Detective Arendall had a past association with the
victim. He said that Detective Moss and Detective Tommy Jerrell interviewed Ms. Jones
first and Ms. Christian later. He said he monitored the interviews from another room. He
said that based upon the interviews, the Defendant became a suspect. He said they found the
Defendant at the Cumberland View housing projects, standing on the landing of one of the
apartment’s breezeways. He said the Defendant crossed the street and entered a building
across the street. He said that he assumed the Defendant had gone into one of the apartments
and that they began canvassing the apartment building. He said the Defendant eventually
came out of an apartment, at which point he was taken into custody. He said they received
consent to search that apartment to look for the weapon and a jacket the Defendant had been

                                              -8-
wearing. He said that they found no weapon but that the apartment was in such disarray it
was difficult to search.

        On cross-examination, Detective Tarkington testified that he arrived at the scene about
five or ten minutes after the call. He did not recall seeing blood on Ms. Christian’s or Ms.
Jones’s clothes. He acknowledged that neither woman gave him a name or nickname of the
shooter. He said both women told him that a person came up the stairs, took two shots at the
victim, ran back downstairs, and left. He agreed that Ms. Christian gave the Defendant’s
name after she was incarcerated. He said she was presented with a photograph lineup but
said she did not recognize anyone. He stated that when she was confronted by Detectives
Moss and Jerrell about being untruthful, she pointed to the picture of the Defendant,
identified him as Sandwich, and said he was the person who shot the victim.

       Detective Tarkington acknowledged that the search of Cumberland View apartment
did not reveal any weapons. He said that they found the Defendant’s jacket and that no
weapons or contraband were in it. He said that he believed the reason he could not find a
weapon at the apartment was because it was “worse than dirty.”

        Metro Detective James Arendall testified that on October 4, 2006, he was directed by
his sergeant to check on a victim at the Vanderbilt Hospital emergency room. He said that
when he arrived, he was informed that the victim had died at 10:37 a.m. He said he talked
to the victim’s wife. He said that while he was talking to her, his sergeant called and asked
him to obtain the wife’s consent to search the victim’s car. He said the victim’s wife gave
consent. He said the first thing he saw when he opened the car was a revolver on the
floorboard.

       Detective Arendall testified that the victim had testified as a witness in an unrelated
robbery case that had occurred three years before. He said that as a result of giving
testimony, the victim had created enemies. He said that the victim had called him several
times stating that people were making threats and that the victim had once been shot nine
times. He said that some witnesses give information at a crime scene but that sometimes
people are afraid to be seen talking to law enforcement.

       On cross-examination, Detective Arendall testified that in his experience, a person
might not reveal everything he or she knew about a crime until after he or she had been
interviewed several times. He said that the victim had testified against Nabib Jamal Nateen
in an unrelated robbery. He said the victim did not testify against the Defendant. He did not
know whether the Defendant was related to Nateen. He said that he did not know who
previously shot the victim but that the victim felt it was because of the testimony against
Nateen. He said that another department worked the victim’s first shooting case.

                                              -9-
       The parties stipulated that Dr. Amy McMaster was an expert in forensic medicine.
Dr. McMaster testified that she conducted an autopsy of the victim’s body. She said that the
victim had two gunshot wounds. She said that one bullet entered on the left side of the
victim’s abdomen, traveling downward from left to right, and injured the left renal artery, the
mesentery, the rectum, and the pelvis. She said a large caliber bullet was found in the right
buttock. She said that a bullet entered and exited the victim’s left wrist but that no bullet was
found in the body associated with that wound. She said it was possible that if the victim’s
arm was properly aligned with his torso, one bullet could have entered and exited the left
wrist and re-entered the body. She said the victim’s injuries would not have incapacitated
him immediately. She said that he might have been able to have talked for a few minutes.
She said the victim died from loss of blood.

        Dr. McMaster testified that she found no evidence of soot or stippling. She said that
if soot, or burned gunpowder, were deposited on skin or clothing, it would indicate the gun
was fired from a few inches away. She said that either the gun was held farther than a few
inches away or something such as clothing was between the barrel of the gun and the skin
when it was fired. She said the victim’s wound was not consistent with a contact wound.
She said that the victim had other scars on his body and that she found an old bullet in his
right inner thigh surrounded by scar tissue. She said that the cause of the victim’s death was
multiple gunshot wounds and that the manner of his death was a homicide. A copy of the
autopsy report was received into evidence.

        On cross-examination, Dr. McMaster testified that gunpowder stippling was
something in addition to soot that could help determine how far away the gun was held when
it was fired. She said stippling occurred from unburned gunpowder. She said that stippling
indicated the gun was fired within a range of two feet. She said, however, that stippling was
variable and depended upon the length of the barrel of the gun, the type of gun, and the type
of ammunition. She said there may have been clothing between the gun and the body that
prevented stippling. She said she did not examine the victim’s clothing. She said the older
bullet in the victim’s thigh was unrelated to the cause of death.

       Metro Detective Michael Moss testified that he was the case detective assigned to the
shooting. He said that after he arrived at the scene, he collected information from the other
officers who were present. He said the victim was already in the ambulance when he arrived.
He said that when he went upstairs to the second floor landing, he saw a gold cross on the
ground. He said an officer was standing in the doorway of Ms. Christian’s apartment. He
said he went to apartments 223 and 226. He said one of the officers introduced him to Ms.
Christian and provided a brief account of what had happened. He said he was told that Ms.
Christian had pulled the victim into her apartment and had called for the police. He said she
was visibly upset. He said he saw Ms. Jones and asked if Ms. Christian could go to Ms.

                                              -10-
Jones’s apartment to be away from the scene. He said he told the women that he needed to
get suspect information and asked them to accompany him to the Criminal Justice Center.
He said he was unable to get a name of a suspect from either woman at the scene. He said
that at the Criminal Justice Center, Ms. Christian described the suspect as a black male, six
feet and one inch, 270 to 300 pounds, wearing a shirt and possibly dark colored pants. He
said she thought the suspect had gold teeth. He said this description was broadcast to all
patrol officers.

        Detective Moss testified that Ms. Christian reported the following: The victim
knocked on her door. She answered, and the victim said he was looking for her brother. A
large man came up the stairwell, pulled a gun, the men scuffled, and shots were fired. She
shut her door but heard someone banging on it a few seconds or a minute later. She looked
out of the peep hole and saw the victim. She opened the door, and he asked her to call the
police.

        Detective Moss testified that Ms. Jones provided the same story except that she said
the suspect’s head was shaved. He said that they ended the interview but that he was not
satisfied that the women had told him everything they knew. He said that in most cases,
witnesses will not tell the entire story. He said that he went to see Ms. Jones several days
later, after Ms. Christian had been arrested on an unrelated charge. He said Ms. Jones
immediately gave him the Defendant’s name and nickname. He said that she described the
Defendant and that her description matched the one she had given on the day of the shooting.
He said she described the events that occurred, which were consistent with her testimony.
He said she told him that the Defendant and Ms. Christian had been involved in some type
of relationship for several years, although she did not know if it was a sexual one or merely
one of friendship. He said she identified the Defendant from a photograph lineup.

        Detective Moss testified that by this time, Ms. Christian was in jail. He said he had
no interest in her offense or why she was in jail. He agreed that it would have been improper
for him to question her about her pending charges. He said he asked her to sign a Miranda
rights waiver form as a precaution, which she did. See Miranda v. Arizona, 384 U.S. 436
(1966). He said he had been trained to watch a witness’s eyes when she was presented a
photograph lineup, because if she recognized a suspect, her eyes would focus on the
suspect’s picture first. He said Ms. Christian’s gaze focused on the Defendant’s picture for
several seconds. He said she claimed she did not recognize anyone in the photograph lineup.
He said that he and the other detectives left the interview room for a few minutes and then
returned. He said he told her he knew she was lying and that he knew it was her friend. He
said she pointed to the Defendant’s picture and stated, “He is the one who did it.” He said
that she described what had happened on the day of the shooting and that her testimony at
the trial was consistent with that description.

                                            -11-
        On cross-examination, Detective Moss testified that he did not collect the victim’s
clothes from the scene. He said that he learned from the computer that Ms. Christian was in
jail. He said he did not ask her about her charge, but he said she told him it was an old drug
charge. He said that Ms. Jones had admitted that she had seen the Defendant many times
before the shooting. He did not think that Ms. Jones mentioned a second person being in Ms.
Christian’s apartment. He said there was no doubt Ms. Jones knew what the Defendant
looked like. He said that in his opinion, based upon Ms. Christian’s focusing on the
Defendant’s picture, she knew the Defendant. He agreed that the description the women
initially gave of the suspect was generic. He did not know whether the women talked to each
other after the shooting. When asked whether the women’s second stories were exactly the
same, he said they were close.

       Detective Moss testified that he agreed to help Ms. Jones move in exchange for her
testimony but that he was unable to make it happen. He said she wanted to move because
she was afraid. He agreed that he had testified at the preliminary hearing that one bullet
struck the victim. He also agreed that it was unclear whether one or two bullets hit the
victim. He said that according to the crime scene investigation division, the bullet found at
the scene did not strike the victim. He said he did not conduct any tests to determine whether
the bullet recovered from the victim matched the shell casings recovered from the scene.

       Detective Moss testified that he learned through Detective Arendall, Detective
Tarkington, and Sergeant Stromatt that the victim had been a witness to a robbery. He said
they pulled the robbery files and determined that none of the known robbery participants
were involved in the shooting.

       The Defendant did not present any proof. The jury convicted the Defendant of second
degree murder.

                                              I

        The State contends that the Defendant’s motion for new trial was untimely filed and
that this appeal should be dismissed as untimely. We disagree. Judgment was entered on
Friday, February 15, 2008. The Defendant filed a motion for new trial on March 17, 2008,
which was a Monday. A motion for new trial must be made “within thirty days of the date
the order of sentence is entered.” Tenn. R. Crim. P. 33(b). The Rules also provide that time
is computed by excluding the day of the event and excluding weekends from the last day of
the period. Tenn. R. Crim. P. 45(a). The thirtieth day fell on a weekend. The Defendant’s
motion for new trial was timely filed, and, thus, this appeal was timely filed, as well.




                                             -12-
                                              II

       The Defendant contends that the evidence is insufficient to support his conviction for
second degree murder. In this regard, the Defendant also contends that the testimony of Ms.
Christian and Ms. Jones should be considered accomplice testimony, requiring corroboration
with independent evidence in order to sustain the conviction. The State responds that the
evidence was sufficient to support the Defendant’s convictions and that Ms. Christian and
Ms. Jones were not accomplices. We agree with the State.

       Our standard of review when the sufficiency of the evidence is questioned on appeal
is “whether, after viewing the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of the crime beyond a reasonable
doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). This means that we may not reweigh
the evidence, but must presume that the jury has resolved all conflicts in the testimony and
drawn all reasonable inferences from the evidence in favor of the state. See State v.
Sheffield, 676 S.W.2d 542, 547 (Tenn. 1984); State v. Cabbage, 571 S.W.2d 832, 835 (Tenn.
1978). Any questions about the credibility of the witnesses were resolved by the jury. See
State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997).

       Second degree murder is the knowing killing of another. T.C.A. § 40-13-210(a)(1)
(2006). A knowing killing requires that a person be aware that his conduct is reasonably
certain to cause the result. Id. § 40-11-106(a)(20).

        Taken in the light most favorable to the State, the record reflects that Ms. Christian
and Ms. Jones witnessed the Defendant pull a gun on the unarmed victim. Both women
stated that the Defendant and the victim engaged in a struggle. Ms. Jones testified that after
she ran into her apartment, she heard Ms. Christian say, “No, Antonio,” and “Stop,
Sandwich.” Ms. Christian also retreated into her apartment. Although neither woman saw
the Defendant fire the gun, both heard at least one gunshot within a few seconds. Both saw
the victim bleeding from his injuries, and Ms. Christian called the police for help.

        The women did not identify the Defendant as the shooter at the scene. However, both
women identified the Defendant at later dates as the perpetrator of the crime. Detective Moss
and Detective Arendall testified that it was not unusual for witnesses to withhold information
at the scene of a crime. Detective Arendall testified that some witnesses were afraid to be
seen giving information to the police. Whatever their motivations for withholding
information from the police, we must presume that the jury resolved all conflicts in the
witnesses’ testimony in favor of the State.




                                             -13-
        The Defendant’s argument that Ms. Christian and Ms. Jones were accomplices and
that their testimony requires independent corroboration is misplaced. A conviction cannot
be based solely upon the uncorroborated testimony of an accomplice. State v. Bane, 57
S.W.3d 411, 419 (Tenn. 2001); Sherrill v. State, 321 S.W.2d 811, 814 (1959). See generally
State v. Griffis, 964 S.W.2d 577, 588-89 (Tenn. Crim. App. 1997) (describing the nature,
quality, and sufficiency of evidence necessary to corroborate an accomplice’s testimony).
The Defendant argues that Ms. Christian and Ms. Jones were “more indictable” for the
victim’s murder than the Defendant because they were the only witnesses to the crime and
because they changed their stories two weeks after the shooting. Nothing in the record,
however, indicates that Ms. Christian and Ms. Jones were accomplices in this crime. We
conclude that a rational trier of fact could have found the Defendant guilty of second degree
murder beyond a reasonable doubt. The Defendant is not entitled to relief on this issue.

        In consideration of the foregoing and the record as a whole, we affirm the judgment
of the trial court.




                                                   ___________________________________
                                                   JOSEPH M. TIPTON, PRESIDING JUDGE




                                            -14-